 



EXHIBIT 10.55(a)

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (the “Guaranty”) is made effective as of the 22nd day of
January, 2003 by General Electric Company, a corporation duly organized and
existing under the laws of New York, with its head office located at 3135 Easton
Turnpike Fairfield, Connecticut 06431 (herein called “Guarantor”) for the
benefit of Midland Cogeneration Venture Limited Partnership a Michigan limited
partnership, with its office located at 100 Progress Place, Midland, Michigan
48640 (herein called “MCV”). (MCV and Guarantor are individually referred to
herein as a “Party” and collectively as the “Parties.”)

RECITALS

WHEREAS, General Electric International, Inc., a corporation duly organized and
existing under the laws of Delaware, with its head office situated at 4200
Wildwood Parkway, Atlanta, GA 30339 (herein called “Subsidiary”); is a wholly
owned subsidiary of Guarantor.

WHEREAS, MCV and Subsidiary have entered into a Maintenance Services And Parts
Agreement, dated December 31st, 2002 (herein the “Agreement”) with respect to
certain equipment at the MCV facility.

WHEREAS, under the terms of the Agreement, Subsidiary is obligated to provide
MCV with this Guaranty.

WHEREAS, Guarantor has agreed to provide this Guaranty as provided herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Parties hereto agree as follows:



1.   Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
MCV the prompt return and payment of the principle amount and interest in the
cash collateral account, in whole and/or in part when the same is due as set
forth in Article 5.8 of the Agreement in the event Subsidiary fails, refuses or
is otherwise unable or unwilling to return/pay the principle amount and
interest, or any part thereof, in the cash collateral account when the same is
due as set forth in said Article 5.8 or Subsidiary becomes insolvent, bankrupt,
reorganized, or makes a general assignment or arrangement with or for the
benefit of creditors or otherwise is unable or unwilling to perform its
financial obligations to MCV therein (hereinafter, collectively, “the
Obligation”).   2.   This is a guaranty of payment only. Guarantor retains all
of the same legal defenses available to Subsidiary with regard to the
return/payment of the principal amount and interest in the cash collateral
account provided in the Agreement except any defense based upon the bankruptcy,
insolvency, reorganization,

Page 1 of 3



--------------------------------------------------------------------------------



 





    assignment for the benefit of creditors or similar right, law, or the
application thereof, affecting Subsidiary.   3.   Guarantor hereby consents and
agrees that, without notice to or subsequent consent by Guarantor and without
affecting or impairing the Obligation of Guarantor as herein set forth, MCV may,
by action or inaction, compromise, settle, waive, extend, refuse to enforce,
release (in whole or in part), or otherwise grant indulgences to Subsidiary in
respect to any part or all of the Obligation and may amend, modify or extend, in
the Agreement or any other documents or agreements relating to the Obligation,
the Obligation other than this Guaranty. No delays or indulgences on the part of
MCV in the exercise of any right or remedy with respect to the Obligation shall
operate as a waiver of the Obligation.   4.   This Guaranty is a continuing,
primary and original obligation of Guarantor and is an absolute, unconditional,
irrevocable guaranty and shall remain in full force and effect until the
Obligation is satisfied in full and finally by Subsidiary or Guarantor, without
regard to future changes in conditions, including change of law, or any
invalidity or irregularity with respect to the execution and delivery of any
agreement by Subsidiary with respect to the Obligation.   5.   The terms and
provisions of this Guaranty shall be binding upon and inure to the benefit of
the respective successors and assigns of the Parties. No assignment or transfer
of the Agreement or this Guaranty shall operate to extinguish or diminish the
liability of Guarantor hereunder. Guarantor shall not assign or transfer any of
its obligations under this Guaranty. Any assignment or attempted assignment in
violation hereof, whether by operation of law or otherwise, shall be null and
void, ab initio.   6.   Guarantor represents and warrants that it is a
corporation duly organized and in good standing under the laws of its place of
incorporation, that it has full power and authority to enter into this Guaranty,
that its execution and delivery of this Guaranty has been duly authorized by all
requisite corporate action, and that this Guaranty constitutes a legal, valid,
and binding obligation of the Guarantor enforceable against Guarantor in
accordance with its terms (subject to the application of bankruptcy or
insolvency laws affecting the Guarantor).   7.   This Guaranty shall be governed
by and construed in accordance with the laws of the State of Michigan, U.S.A.,
provided that any provision of such law invalidating any provision of this
Guaranty or modifying the intent of the Parties as expressed in the terms of
this Guaranty shall not apply.   8.   Any communication required under this
Guaranty shall be deemed given: upon delivery in the case of in-hand delivery,
on the date shown by a facsimile transmission report in the case of facsimile
delivery, and on the date of delivery in the case of a delivery service. All
communications under this Guaranty shall be sent to the following individuals at
their respective facsimile/address:

Page 2 of 3



--------------------------------------------------------------------------------



 





      If to MCV:   If to Guarantor: Robert E. McCue   General Manager-GE
Contractual Services 100 Progress Place   4200 Wildwood Parkway Midland, MI
48640   Atlanta, GA 30339 Fax No. (989) 633-7935   Fax No. (678) 844-5312      
With a copy to:           Gary B. Pasek   General Counsel-GE Contractual
Services 100 Progress Place   4200 Wildwood Parkway Midland, MI 48640   Atlanta,
GA 30339 Fax No. (989) 633-7905   Fax No. (678) 844-5312

The Parties may change the name, address, and/or facsimile number of the above
in the same manner as provided in this paragraph 8.



9.   No failure on the part of MCV to exercise, and no delay in exercising, any
right, remedy, or power hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by MCV of any right, remedy, or power hereunder
preclude any other or future exercise of any right, remedy, or power. Each and
every right, remedy, and power hereby granted MCV or allowed it by law or other
agreement shall be cumulative and not exclusive and may be exercised at any time
or from time to time.

IN WITNESS WHEREOF, the Parties hereto have caused this Guaranty to be executed
by their respective authorized representatives as of the date first written
above.



          General Electric Company               By: /s/ James N. Suciu   Date:
1/23/03  

--------------------------------------------------------------------------------

    Name:   James N. Suciu     Title:   Vice-President    

This Guaranty is accepted and agreed:



          Midland Cogeneration Venture Limited Partnership           By: /s/
James M. Kevra   Date: 1/27/2003  

--------------------------------------------------------------------------------

    Name:   James M. Kevra     Title:   President and CEO    

Page 3 of 3